DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/3/2019, the claims filed on 11/30/2021, and the interview conducted on 3/9/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ed Mantilla (reg. No. 70104) on 3/9/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 11/30/2021, with the following amendments:

IN THE CLAIMS:
Please amend the claims as follows:

(Currently Amended) A system for classification to prognostic labels using expert inputs, the system comprising:
a classification device, the classification device designed and configured to: 
record at least a physiological input pertaining to a human subject;
receive at least an expert submission pertaining to the human subject, the at least an expert submission including at least a diagnostic constraint identifying a cohort related to the at least a physiological input; and
transmit at least a diagnostic output to a client device;
wherein the at least an expert submission further comprises a textual submission; and
the classification device further comprises a language processing module designed and configured to parse the at least a textual submission and extract the at least a diagnostic constraint, wherein each word in the textual submission is represented by a vector, and wherein cosine similarity is used to determine the degree of similarity between the vectors representing each word; and
a machine-learning module operating on the classification device, the machine-learning module designed and configured to:
receive training data relating physiological input data to diagnostic data; 
filter the training data according to the cohort related to the at least a physiological input;
generate at least a diagnostic output using a trained neural network as a function of the filtered training data, the at least an expert submission and the at least a physiological input, said diagnostic output identifying a treatment for the human subject; and
generate a subset of the diagnostic output as a function of the diagnostic constraint.

3.   	(Cancelled).
11.	(Currently Amended) A method of classification to prognostic labels using expert inputs, the method comprising: 
recording, at a classification device, at least a physiological input, including data derived from at least one biological extraction, pertaining to a human subject; 
receiving, at the classification device, at least an expert submission pertaining to the human subject, the at least an expert submission including at least a diagnostic constraint identifying a cohort related to the at least a physiological input; 
wherein the at least an expert submission further comprises a textual submission; and
the classification device further comprises a language processing module designed and configured to parse the at least a textual submission and extract the at least a diagnostic constraint, wherein each word in the textual submission is represented by a vector, and wherein cosine similarity is used to determine the degree of similarity between the vectors representing each word;
receiving, at the classification device, training data relating physiological input data to diagnostic data; 
filtering the training data according to the cohort related to the at least a physiological input; 
generating, by the classification device, at least a diagnostic output using a trained neural network as a function of the filtered training data, the at least an expert submission and the at least a physiological input, said diagnostic output identifying a treatment for the human subject; 
generating a subset of the at least a diagnostic output as a function of a diagnostic constraint; and 
transmitting, by the classification device, the subset of the at least a diagnostic output to a client device.

13.   	(Cancelled).




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a classification device”, “a machine-learning module”, and “a language processing module” in claim 1, as amended in the examiner’s amendment above and its dependents1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Reasons for Allowance

Claims 1, 5-11, and 15-20, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1 and 11

Receiving an expert submission in the form of text that is analyzed using a natural language processing module, vectors, and cosine similarity, and generating at least a diagnostic output using a trained neural network as a function of filtered training data, the expert submission, and a physiological input, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Michon et al. (US 20140156304 A1) discloses methods for acquiring, storing, processing, and utilizing immunologic and other information of individuals and populations for decision making in health care related application, but fails to disclose receiving an expert submission in the form of text that is analyzed using a natural language processing module, vectors, and cosine similarity, and generating at least a diagnostic output using a trained neural network as a function of filtered training data, the expert submission, and a physiological input, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed. 

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        
                                                                                                                                                                                                        





    
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “a classification device”, “a machine-learning module”, and “a language processing module” in claim 1 in at least Figure 1 and paragraph [0009] of the originally filed specification, and all of the components appear to be generic processing elements implemented in hardware or software.